Citation Nr: 1745120	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  07-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to service connection for a lumbar spine disorder.

2.   Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease.

3.   Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy.

4.   Entitlement to a separate compensable rating for right upper extremity radiculopathy.

5.   Entitlement to a separate compensable rating for migraine headaches.

6.   Entitlement to a total disability rating based on individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1993 to September 1996 and from December 1996 to February 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.

In September 2013, the Board denied service connection for a lumbar spine disorder and a higher rating for cervical spine degenerative disc disease. See September 2013 Board Decision. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a December 2014 Memorandum Decision, the Court vacated the Board's September 2013 decision, remanding the claim for further development. 

These matters were again before the Board in July 2015 and June 2016, at which time they were remanded to ascertain the Veteran's address and schedule him for VA examinations.

The Board notes that since the last issuance of the supplemental statement of the case in March 2017, additional evidence has been associated with the claims file. Specifically, the Veteran submitted a private medical opinion. Waiver of agency of original jurisdiction (AOJ) was obtained in August 2017 and therefore, the Board may consider this evidence in the first instance.

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The January 2017 private medical report indicates that the Veteran is unemployable due to his service-connected disabilities. Therefore, the Board has jurisdiction over this issue as part and parcel of his increased rating claim and has listed such on the title page.

The issues of entitlement to entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy; entitlement to a separate compensable rating for right upper extremity radiculopathy; entitlement to a separate compensable rating for migraine headaches; and entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran's lumbar spine disability is related to his in-service injury.

2.   The Veteran's service-connected cervical degenerative disc disease is not shown to be manifested by unfavorable ankylosis of the entire cervical spine. 


CONCLUSIONS OF LAW

1.   The criteria for service connection for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.   The criteria for the assignment of a rating of 30 percent for the service-connected cervical spine degenerative disc disease have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5010, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Since the December 2014 Memorandum Decision, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

However, in light of the December 2014 Memorandum Decision, the Board will discuss the extent to which the RO has attempted to contact the Veteran to schedule him for VA examinations.

In July 2015, the Board remanded the Veteran's claims for additional development. Specifically, the RO was directed to make efforts to obtain outstanding treatment records and schedule the Veteran for VA examinations of his lumbar and cervical spine disabilities. The RO obtained available outstanding treatment records and in October 2015, contacted the Veteran to inform him that he would be scheduled for VA examinations. The letter was sent to the address on file and was not returned as undeliverable. A courtesy copy of the examination notice letter was also provided to the Veteran's representative. A March 2016 report of contact indicates that the RO attempted to contact the Veteran at the two telephone numbers of record. The numbers were no longer in service. A later March 2016 report of contact indicates that the Veteran's examinations had been cancelled as he failed to RSVP. The Veteran's representative stated that attempts to contact the Veteran yielded no response. The matter was then returned to the Board. In June 2016, the Board again remanded the Veteran's claims. The Board directed the RO to attempt to contact the Veteran through all international phone numbers, all non-international phone numbers, all email addresses, as well as his most recent physical mailing address. The RO then attempted to obtain the Veteran's most recent address through his credit report, by contacting his bank, and calling all phone numbers on file. The RO left three messages. The Veteran was also sent a letter to the mailing address provided by his bank. The letter was returned as undeliverable. In February 2017, the VA Medical Center in Atlanta indicated that the Veteran was overseas. The RO then sent a letter to the Veteran's address that was obtained through his credit report. The letter indicated that "on February 1, 2017, we were notified you missed your VA examination at the Atlanta VA medical center due to you being overseas. We need to know when you will be back in the states." The Veteran then submitted x-rays of his cervical spine as well as a private medical report which indicate that he was examined in the country of Uganda, but did not indicate when or if he would appear for a VA examination.

The Board finds that the RO has substantially complied with its prior remand directives. The Board emphasizes that the duty to assist is a two-way street. Here, the RO has made numerous attempts to contact the Veteran. There is indication that the Veteran was aware of the RO's attempts to contact him, as evidenced by the cancellations of his examinations in which it was noted that the Veteran was overseas. The RO then sent the Veteran a letter requesting information on when he would be returning to the United States and the Veteran did not specifically respond. Instead, the Veteran submitted a private medical report. Although the mailing envelope containing the examination report includes notation that it was mailed from Kampala, Uganda, all other contact information is illegible.  In any event, as the Veteran has not kept VA up to date on his whereabouts and has not worked with VA in scheduling a VA examination, the Board finds that a remand for new VA examinations is not required. 

The Board recognizes the United States Court of Appeals for Veterans Claims (Court) recently held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

Here, the Board acknowledges that the January 2017 private examination report does not contain these findings. However, as described above, the RO has attempted to contact the Veteran to schedule him for an adequate examination to no avail. Additionally, because the Veteran is being awarded the highest possible rating based on range of motion of the cervical spine, Correia would not be for application. The Veteran has not alleged, nor does the evidence show, that he has any ankylosis, including functional ankylosis, of the cervical spine. 

Therefore, the Board will proceed to adjudicate the claims without the required testing.  

II.  Service Connection

The Veteran is seeking service connection for a lumbar spine disorder, which he believes was the result of his military service and more specifically, the result of his in-service injury where he was struck on top of his head by the rear hydraulic door on a faulty military vehicle (ammunition carrier).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the record indicates that the Veteran has a current lumbar spine disability of lumbar spondylosis with nerve root compression. See January 2017 Private Treatment Records. Therefore, the first element of service connection is met. Further, the Veteran's service treatment records document that he was involved in a motor vehicle accident. He also had several complaints of lower back pain in service. Thus, the second element of service connection is met.

Therefore, the remaining question is whether there is a nexus between the Veteran's lumbar spondylosis with nerve root compression and his in-service injury.

There is one opinion of record. In January 2017, the Veteran was examined by his primary care provider. The examiner noted that while providing care for the Veteran, he became familiar with his active duty history from February 1993 to January 2001. The examiner noted that according to the Veteran's military medical history, he was injured on or about 1995 while deployed in Bosnia, where he was struck on top of his head gear by the rear hydraulic door on a faulty military vehicle. After consulting with the Veteran's Orthopedic Surgeon, the examiner noted that the Veteran suffers from lumbar spondylosis with nerve root compression. The examiner then opined that "it is my opinion that it is more likely than not that the physical trauma [the Veteran] suffered during his military service and noted in his medical records caused his . . . lumbar back pain."

The Board considers the January 2017 private medical opinion to be probative, and there are no other medical opinions of record to the contrary.

Therefore, the Board finds that entitlement to service connection for lumbar spondylosis with nerve root compression is warranted.




III.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, the Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The Veteran's service-connected cervical spine disability is rated as 20 percent disabling from March 29, 2006, under Diagnostic Codes 5010-5242. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. In this case, the first diagnostic code is assigned for traumatic arthritis under Diagnostic Code 5010, while the second diagnostic code is assigned for degenerative arthritis of the spine under Diagnostic Code 5242.

The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine. See 38 C.F.R. § 4.71a. 

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

The normal combined range of motion of the cervical spine is 340 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Analysis

On VA examination in August 2006, the Veteran complained of constant episodes of pain as well as decreased range of motion of his cervical spine. He stated that he suffered from flare-ups that lasted 4-7 days, every 2-3 weeks. He reported that his range of motion severely decreased in all directions during flare-ups. He indicated that his baseline pain was a 10, with pain medication reducing it to a five, and during flare-ups, it "feels like it's 15." He reported fatigue and stiffness and stated that pain radiated down his left shoulder and arm daily and that he suffered from a sharp, stabbing pain that radiated to the right posterior ear. He subjectively reported fatigue, severe stiffness, moderate weakness, mild spasms, and radiating pain.

Upon physical examination, the Veteran had forward flexion to 35 degrees with pain beginning at 25 degrees and ending at 35 degrees. He had extension to 30 degrees with pain beginning and ending at 30 degrees. He had left and right lateral flexion to 30 degrees with pain beginning and ending at 30 degrees. There was no additional loss of motion with repetition except for cervical flexion which decreased to 30 degrees, with complaints of pain. 

The Veteran's motor strength of the upper extremities was 5/5, but the examiner noted a slight decrease in hand grip strength in the left arm. His sensation to light touch and position sense in the left and right upper extremities was 2/2. His reflex results for both upper extremities were normal. He had a slight tilt to the right when seated. His gait was normal in appearance but the examiner noted that he ambulated to the right when his head was tilted in that direction. There was no ankylosis, spasms, atrophy, weakness, or guarding found on objective examination.

October 2006 VA treatment records indicate that the Veteran reported suffering from pain which radiated to his left shoulder and arm. He denied any symptoms in his right arm. September 2007 VA treatment records show complaints of numbness down the back of his left arm which extended into his fourth and fifth fingers. Physical examination noted decreased neck motion, but no weakness in the extremities. Deep tendon reflexes were 2+. The clinician diagnosed chronic neck pain, degenerative joint disease, numbness of left arm and offered a trial of medication for muscle spasm. 

Later September 2007 VA treatment records show that the Veteran complained of worsening neck pain for at least a few years. He continued to report numbness down the back of his left arm into the fourth and fifth fingers which was constant and associated with some paresthesias which had been chronic. He reported pain in the left lower extremity which he attributed to an old shrapnel injury which became infected, resulting in surgery. 

Private treatment records from January 2017 show that the Veteran complained of severe neck pain radiating to both upper limbs and numbness of the left lower limb. The numbness of the left lower limb was noted to be associated with mild back pain. On physical examination, the Veteran had flexion to less than 20 degrees and extension from five to 10 degrees. The examiner noted that the Veteran's cervical spondylosis causes him to have chronic neck pain with stiffness and pain in his right and left shoulders, which radiates down to his left and right arms plus hands, as well as his gluteus maximus all the way down his left leg and foot. His cervical spondylosis has also causes his neck to be slightly tilted to the right. The examiner noted that the Veteran experiences painful neck stiffness which makes it hard for him to move his head in any direction. He was also noted to suffer from radiculopathy of the left upper extremity which manifested with pain, weakness, loss of sensation on his left side. On examination, he had diminished sensation in C6 and C7 dermatomes bilaterally with weakness of the biceps, triceps, wrist flexors and extensors bilaterally (left side worse than right). It was noted that muscle spasms in his neck and back muscles most likely caused the Veteran's chronic pain in those regions. 

Based on all of the evidence of record, the Board finds that after resolving all reasonable doubt in favor of the Veteran, a 30 percent rating for his cervical spine disability is warranted based on a consideration of Deluca factors.  On most recent examination in January 2017, the Veteran had forward flexion of "less than 20 degrees."  The examiner did not indicate how far less, but did indicate that the Veteran was additionally limited by pain and stiffness, which sometimes make it hard for the Veteran to move his neck.  Thus, when considering the additional functional limitations under DeLuca, the Board finds that the Veteran's disability picture more nearly approximates forward flexion of the cervical spine to 15 degrees or less and therefore warrants a 30 percent rating.

However, the Veteran has not been shown to have ankylosis of the cervical spine, much less unfavorable ankylosis of the cervical spine in order to warrant the assignment of a rating higher than 30 percent. Indeed, throughout the appeal period, the Veteran has always had range of motion of his cervical spine. While the Board acknowledges that the Veteran's cervical spine disability causes neck stiffness which makes it hard him to move his neck in any direction, there is no indication that the Veteran cannot move his neck at all. This is evidenced by the Veteran's most recent examination, which showed that he had range of motion in his neck. The Board notes that a 30 percent evaluation is the maximum evaluation for limitation of motion of the cervical spine. Therefore, further DeLuca analysis is not required. Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has considered whether a higher rating can be assigned under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Indeed, to warrant a rating higher than 30 percent, the Veteran's disability must manifest in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Although the January 2017 examiner noted that the Veteran's neck disability sometimes causes him to be in bed for weeks at a time, nothing in the record demonstrates that actual bed rest has been prescribed by a physician for any amount of time, as is required under the IVDS Formula.  Therefore a higher rating under the IVDS Formula is not warranted.  

The current regulations allow for separate evaluations for associated objective neurologic abnormalities.  As further clarification is needed, these evaluations will be addressed in the remand portion of the decision below.

In summary, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's cervical spine degenerative disc disease. 


ORDER

Entitlement to service connection for a lumbar spine disability, diagnosed as lumbar spondylosis with nerve root compression, is granted.

Entitlement to a rating of 30 percent for cervical spine degenerative disc disease is granted.


REMAND

As noted above, the RO has attempted to contact the Veteran several times to schedule him for a VA examination to determine the severity of his cervical spine disability and associated neurological abnormalities. Instead, the Veteran has chosen to submit a private medical opinion. Regrettably, however, the current opinion lacks information necessary to afford the Veteran all due consideration with respect to his increased rating claim.  

Indeed, while the examiner noted that the Veteran complained of severe neck pain radiating to both upper limbs and numbness to the left lower limb, he did not indicate the level of severity of the Veteran's bilateral upper extremity radiculopathy. The examiner described symptoms that are wholly sensory; however, it is unclear whether the Veteran's radiculopathy is mild or moderate in severity based on these symptoms. 

Further, the examiner stated that the damage to the Veteran's cervical spine was causing him to experience chronic and debilitating headaches occurring behind his left and right ears, which is due to the dysfunction in the muscles, joints, nerves in and around his cervical spine and neck area, especially in his upper cervical spine area where the damage is more severe.  However, the examiner did not describe how often these headaches occur.

Moreover, the examiner stated that "there are multiple other clinical conditions diagnosed that are more likely than not to be secondary to or aggravated by the primary cervical spine conditions" but did not further elaborate on what these conditions are.

Thus, on review, the Board finds that clarification is needed as to the January 2017 private medical examination report.  C.f. Savage v. Shinseki, 24 Vet. App. 259 (2011) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed.").

Finally, the issue of TDIU is inextricably intertwined with the Veteran's now service-connected lumbar spine disability as well as his cervical spine disability increased evaluation. Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, remand of the inextricably intertwined TDIU claim is therefore required as well. 




Accordingly, the case is REMANDED for the following action:

1.   Following all necessary procedures, contact Dr. K.E., the author of the Veteran's January 2017 private examination report, and request clarification as to each of the following:

(a)   Upon review of the January 2017 treatment report the examiner should indicate approximately how many "chronic and debilitating headaches" the Veteran experiences per month and the duration of the headaches. The examiner should explain the number of headaches the Veteran experiences each month that are "prostrating" in nature. 

(b)   Upon review of the January 2017 treatment report, the examiner should clarify the level of severity of the Veteran's right and left upper extremity radiculopathy.  In the January 2017 report, the examiner described symptoms that were wholly sensory; therefore, the examiner should explain why upper extremity radiculopathy of each arm is either mild or moderate in severity.  If deemed to be severe, an explanation as to why this is the case should be provided. 

(c)   Upon review of the January 2017 treatment report, clarify each disability at least as likely as not attributable to the Veteran's service-connected cervical spine disability. Specifically, the examiner should indicate any current disability that was either caused or aggravated by his cervical spine disability.

2.   Upon completion of the requested development and any additional development deemed appropriate, readjudicate the following issues (1) entitlement to a rating higher than 10 percent for left upper extremity radiculopathy; (2) entitlement to a separate compensable rating for right upper extremity radiculopathy; (3) entitlement to a separate compensable rating for headaches; (4) entitlement to a TDIU. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


